UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1808



DAVID COE; JUDY COE,

                                          Plaintiffs - Appellants,


          versus


VANDERBILT MORTGAGE AND FINANCE, INCORPORATED;
PAUL NICHOLS; JEFF KIRK, Vanderbilt Mortgage
Manager; HUGH COVINGTON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-05-338-1)


Submitted:   November 17, 2005         Decided:     November 22, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Coe, Judy Coe, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          David and Judy Coe appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on their 42 U.S.C. §§ 1983, 3604(b), (f) (2000) complaint

under 28 U.S.C. § 1915(e)(2)(B) (2000).      We have reviewed the

record and find that the appeal is frivolous. Accordingly, we deny

leave to proceed in forma pauperis and dismiss the appeal on the

reasoning of the district court.   See Coe v. Vanderbilt Mortgage &

Fin. Inc., No. CA-05-338-1 (M.D.N.C. June 17, 2005).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid in the decisional process.



                                                         DISMISSED




                              - 2 -